Exhibit 10.11

  

STOCKHOLDER LOCKUP AGREEMENT

 

This Lockup Agreement (this “Agreement”) is made and entered into as of July 20,
2016, by and among 1347 Capital Corp., a Delaware corporation (“1347 Capital”)
and the person set forth on the signature pages hereto (“Stockholder”). Each
capitalized term used, but not otherwise defined, herein has the respective
meaning ascribed to such term in the Agreement and Plan of Merger, dated as of
March 23, 2016, by and among 1347 Capital, Limbach Holdings LLC (“Limbach”) and
FdG HVAC LLC, as Limbach Holders’ Representative (the “Merger Agreement”).

 

WHEREAS, 1347 Capital has agreed to issue and deliver to the Limbach Holders,
among other things, a certain number of shares of 1347 Common Stock in
consideration for the consummation of the transactions contemplated by the
Merger Agreement (“Merger Shares”);

 

WHEREAS, 1347 Capital has agreed that an aggregate of one million (1,000,000)
shares of 1347 Common Stock issued to the Limbach Holders as Merger Shares shall
be subject to a lockup agreement (“Restricted Shares”), of which Stockholder is
entitled to receive eight hundred thousand (800,000) shares (the “Shares”); and

 

WHEREAS, the execution and delivery of this Agreement by each recipient of
Restricted Shares is a condition precedent to the obligations of 1347 Capital to
consummate the transactions contemplated by the Merger Agreement.

 

NOW, THEREFORE, in consideration of the transactions contemplated by the Merger
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Stockholder and 1347 Capital
hereby agree as follows:

 

1.             Stockholder hereby acknowledges and agrees that, during the
period beginning on the date hereof and ending upon the expiration of the Lockup
Period, Stockholder shall not:

 

(a)                sell, offer to sell, contract or agree to sell, hypothecate,
pledge, grant any option to purchase or otherwise dispose of or agree to dispose
of, directly or indirectly, or establish or increase a put equivalent position
or liquidate or decrease a call equivalent position within the meaning of
Section 16 of the Securities Exchange Act with respect to, any portion of the
Shares;

 

(b)               enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
any of the Shares, whether any such transaction is to be settled by delivery of
Shares or such other securities, in cash or otherwise; or

 

(c)                publicly announce any intention to effect any transaction
specified in clause (a) or (b).

 

As used herein, the term “Lockup Period” means the period beginning on the
Closing Date and (y) with respect to fifty percent (50%) of the Shares, ending
on the earlier of (i) the date that is 365 days following the Closing Date and
(ii) the date that the last sales price of 1347 Common Stock equals or exceeds
$12.50 per share (as the same may be adjusted for share splits, share dividends,
reorganizations, recapitalizations and the like) for any 20 trading days within
any 30 trading day period commencing at least 90 days after the Closing Date;
and (z) with respect to other fifty percent (50%) of the Shares, ending on the
date that is 365 days following the Closing Date; provided, that,
notwithstanding the foregoing clauses (y) and (z), the Lockup Period shall end
immediately upon the consummation by 1347 Capital of a liquidation, merger,
stock exchange or other similar transaction that results in all of the holders
of 1347 Common Stock having the right to exchange their shares of 1347 Common
Stock for cash, securities or other property.

 



 

 

 

2.             Notwithstanding the provisions of paragraph 1 above, Stockholder
may transfer any of the Shares:

 

(a)                by gift or other transfer to a member of a Stockholder’s
immediate family or to a trust, corporation, partnership or limited liability
company established for estate planning purposes, the beneficiaries,
stockholders, partners or members of which are members of such Stockholder’s
immediate family or a charitable organization;

 

(b)               by virtue of the applicable Laws upon dissolution of
Stockholder, or by virtue of the Laws of descent and distribution upon the death
of Stockholder, as applicable; or

 

(c)                to any of its or his Affiliates;

 

provided, however, that all such permitted transferees shall execute and deliver
a lockup agreement substantially in the form of this Agreement and shall be
bound by the transfer restrictions contained herein.

 

3.             Stockholder hereby represents and warrants to 1347 Capital that
such Stockholder has full power and authority to enter into this Agreement.

 

4.             1347 Capital shall cause each of the certificates evidencing the
Shares to be legended with the applicable transfer restrictions. Stockholder
agrees and consents to the entry of stop transfer instructions with transfer
agent and registrar against the transfer of the Shares, except in compliance
with this Agreement, and 1347 Capital and its transfer agent are hereby
authorized to decline to make any transfer of securities if such transfer would
constitute a violation or breach of this Agreement.

 

5.             This Agreement constitutes the entire agreement among the parties
hereto and supersedes all prior understandings, agreements, or representations
by or among the parties hereto, written or oral, to the extent they relate in
any way to the subject matter hereof.

 

6.             This Agreement shall be binding upon and inure to the benefit of
the parties named herein and their respective successors and permitted assigns.

 

7.             This Agreement and any claim, controversy or dispute arising out
of or related to this Agreement or the interpretation and enforcement of the
rights and duties of the parties, whether arising in law or equity, whether in
contract, tort, under statute or otherwise, shall be governed by and construed
in accordance with the domestic Laws of the State of New York (including in
respect of the statute of limitations or other limitations period applicable to
any such claim, controversy or dispute), without giving effect to any choice or
conflict of law provision or rule (whether of the State of New York or any other
jurisdiction) that would cause the application of the Laws of any jurisdiction
other than the State of New York.

 



- 2 -



 

 

8.             All notices, requests, demands, claims, and other communications
hereunder shall be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given (a) when delivered personally
to the recipient, (b) when sent by electronic mail or facsimile, on the date of
transmission to such recipient, (c) one Business Day after being sent to the
recipient by reputable overnight courier service (charges prepaid), or (d) four
(4) Business Days after being mailed to the recipient by certified or registered
mail, return receipt requested and postage prepaid, and addressed to the address
or facsimile number indicated on the books and records of 1347 Capital or such
other address as a party shall subsequently provide.

 

9.             No amendment of any provision of this Agreement shall be valid
unless the same shall be in writing and signed by the parties hereto and
approved in writing by the Audit Committee of the Board of Directors of 1347
Capital. No waiver by any party hereto of any provision of this Agreement or any
default, misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be valid unless the same shall be in writing and
signed by the party making such waiver and, in the case of 1347 Capital,
approved in writing by the Audit Committee of the Board of Directors of 1347
Capital nor shall such waiver be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising by virtue of any prior or subsequent such
occurrence.

 

10.           Each of the parties hereto hereby acknowledge and agree that
irreparable damage would occur if any of the provisions of this Agreement are
not performed in accordance with their specific terms and in the event of breach
of this Agreement by a party hereto, the non-breaching party would not be
adequately compensated in all cases by monetary damages alone. Accordingly, in
addition to any other right or remedy to which the non-breaching party may be
entitled, it shall be entitled to enforce any provision of this Agreement by a
decree of specific performance and to temporary, preliminary and permanent
injunctive relief to prevent breaches or threatened breaches of any of the
provisions of this Agreement, without posting any bond or other undertaking.

 

11.           If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of Law, or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated by this Agreement is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in a mutually acceptable
manner in order that the transactions contemplated by this Agreement be
consummated as originally contemplated to the fullest extent possible.

 

12.           This Agreement may be executed in one or more counterparts
(including by means of electronic mail or facsimile), each of which shall be
deemed an original but all of which together shall constitute one and the same
instrument. This Agreement shall become effective when each party hereto shall
have received a counterpart hereof signed by the other parties hereto. The
parties hereto agree that the delivery of this Agreement may be effected by
means of an exchange of facsimile signatures or other electronic delivery.

 

[Signature Pages Follow]

 

 

- 3 -

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Stockholder Lockup
Agreement on the date first written above.

  



  1347 CAPITAL CORP.               By: /s/ Hassan Baqar   Name: Hassan Baqar  
Title: Chief Financial Officer                     STOCKHOLDER:       FDG HVAC
LLC               By: /s/ David Gellman   Name:   David Gellman   Title: Vice
President



 



Signature Page to Stockholder Lockup Agreement



 

 

 

 

 